PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/386,570
Filing Date: 21 Dec 2016
Appellant(s): Avkarogullari et al.



__________________
PAUL T. SEEGERS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 14, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
With Respect to Rejections Under 35 U.S.C. § 103 over Abiezzi in view of Jiao:
Claims 1-5, 8-9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Abiezzi, et al. (U.S.Pub.No. 2014/0181806) in view of Jiao, et al. (U.S. Pub. No. 2007/0091089). 
Appellant summarized Applicant’s invention, along with the prior art of Abiezzi and Jiao. Additionally, Appellant questions the teachings of Abiezzi compared to the claim language. 
Responding to this, Examiner states that Appellant’s claim are the focus of all arguments.  
In particular, Appellant bring forth arguments against prior art teachings of Abiezzi as follows: 
Argument #1: Abiezzi is implemented by software running on a CPU, not circuitry included in a GPU
Argument #2:  Abiezzi’s runtime profile is derived from virtual resources and is not “a utilization of the plurality of hardware resources [included in a GPU unified shader cluster],” as recited in claim 1
Argument #3:  Abiezzi does not “compare a current [runtime profile] ... with a target [runtime profile],” as recited in claim 1
	However, Examiner respectfully disagrees. 
	Examiner responds to each argument as follows:
Response to Argument #1: Abiezzi is implemented by circuity [Paragraph 0023] include in a GPU [Paragraph 0003, 0017]. Though Appellant argues against Abiezzi, the prior art is not solely limited to implementation by software. That is one exemplary implementation. Another exemplary 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Response to Argument #2: Appellant arguments pertain to the following claim limitation: 
“a utilization accumulation circuit configured to determine a utilization of the plurality of hardware resources by a process over a first time period;” 
Examiner gave the broadest reasonable interpretation as follows:
“a hardware circuit that determines a hardware resource utilization by a resource executing a running process over a first arbitrary time period”
Abiezzi teaches that a hardware circuit [0017, 0023] implemented in as an integrated circuit [0003, 0023] that determines a utilization of hardware resources [0026, 0057], e.g. “video memory usage, load of the command queue, bus bandwidth usage” [0014], by a running process [0013, 0021] over a first time period [0015, 0057, 0067].
The hardware resource in Abiezzi are video memory, queues (which represent memory space), and bus bandwidth – see [0014].
Response to Argument #3: Examiner answers that a current utilization is a hardware resource utilization and a target resource utilization is a threshold. The hardware resource utilization – see “video memory usage, load of the command queue, bus bandwidth usage” [0014] – is focal point of prior art rejection.  
The runtime profile of Abiezzi mentioned by Appellant (see Page 11 of 20) is not the focal point of the prior art rejection by Abiezzi. 
Examiner applied prior art of Abiezzi, which teaches comparing a hardware resource utilization [0014], measured information stored within a runtime profile [0014, 0026], with a target resource utilization or “threshold” [0041, 0056], e.g. “a tolerable threshold (below or above depending upon how the measurement is performed)” [0057].

	
Regarding Dependent Claim 2:
Abiezzi is believed to be deficient as, again, it does not appear to discuss any internals of its GPU 108. Although Jiao paragraphs [0047], [0068], and [0047] are also cited, none of these paragraphs appear to discuss any GPU included sensor, much less one as recited in claim 2.
However, Examiner respectfully disagrees. 
Abiezzi does discuss GPU internals, as evidenced by integrated circuits of hardware [0003, 0023] which includes a GPU [0017].
Jiao also discloses execution units [0046, 0047], which are GPU internals. 
To supplement the teaching of execution units, Examiner provides further evidence of execution units representing requisite circuitry [0090] of an execution unit or GPU [0031; FIG. 3]. 
Therefore, the teachings of Abiezzi and Jiao stand. Examiner justifies that combined teachings are unpatentable over 103.

	Regarding Dependent Claims 3 and 19:
	Abiezzi’s virtualization logic 120 is not a circuit within a GPU as recited in claim 3. 
	However, Examiner respectfully disagrees. 
	First of all, a GPU [0003] is optionally part of a hardware platform [0017]. 
Next, this GPU is a hardware component that is implemented using integrated circuitry [0023]. 
Considering these facts, virtualization logic can be implemented in hardware [0018] and loaded on to a host hardware platform [0017] as part of a GPU [0003, 0017, 0023].


With Respect to Rejection Under 35 U.S.C. § 103(a) over Abiezzi in view of Jiao and Van Dyke:
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Abiezzi in view of Jiao and Van Dyke, et al. (U.S. Pat. No. 7,596,647). 
Appellant submits that these dependent claims are believed to distinguish over the cited references at least by virtue of their dependencies on independent claims 1 and 11. Accordingly, claim 6 and 15 stand or fall with representative claims 1 and 11.	
Appellant also submits that the addition of Van Dyke does not account for the deficiencies of Abiezzi and Jiao with respect to representative claims 1 and 11.
However, Examiner respectfully disagrees.
Examiner supported the teachings of Van Dyke for claims 6 and 15. Therefore, Examiner maintains the rejections of claim 6 and 15, based on responses provided above for rejections of claims 1 and 11.

With Respect to Rejection Under 35 U.S.C. § 103(a) over Abiezzi in view of Jiao and Grossman:
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Abiezzi in view of Jiao and Grossman (U.S. Pub. No. 2009/0160867). 
Appellant submits that this dependent claim is believed to distinguish over the cited references at least by virtue of its dependency on independent claim 1. Accordingly, claim 7 stands or falls with representative claim 1.
Appellant also submits that the addition of Grossman does not account for the deficiencies of Abiezzi and Jiao with respect to representative claim 1.

Examiner supported the teachings of Grossman for claim 7. Therefore, Examiner maintains the rejections of claim 7, based on responses provided above for rejection of claim 1.

With Respect to Rejection Under 35 U.S.C. § 103(a) over Abiezzi in view of Jiao and Kipp:
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Abiezzi in view of Jiao and Kipp (U.S. Pub. No. 2015/0135183). 
Appellant submits that this dependent claim is believed to distinguish over the cited references at least by virtue of its dependency on independent claim 1. Accordingly, claim 10 stands or falls with representative claim 1.
Appellant also submits that the addition of Kipp does not account for the deficiencies of Abiezzi and Jiao with respect to representative claim 1.
However, Examiner respectfully disagrees.
Examiner supported the teachings of Kipp for claim 10. Therefore, Examiner maintains the rejections of claim 10, based on responses provided above for rejection of claim 1.

With Respect to Rejection Under 35 U.S.C. § 103(a) over Abiezzi in view of Jiao and Kurtzman:
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Abiezzi in view of Jiao and Kurtzman, et al. (U.S. Pub. No. 2015/0256476). Appellant submits that this dependent claim is believed to distinguish over the cited references at least by virtue of its dependency on independent claim 11. Accordingly, claim 17 stands or falls with representative claim 11.	
Appellant also submits that the addition of Kurtzman does not account for the deficiencies of Abiezzi and Jiao with respect to representative claim 11.
However, Examiner respectfully disagrees.
.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 23, 2021

Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.